[S. C., ante, 65.]
Three points were resolved.
1st. A deed proved and not registered may be read in evidence.2
2d. A conveyance to the defendant or tenant may be read in evidence, though executed since issue joined.
3d. Under the Act of 1794; authorizing executors and administrators to make deeds, it is not necessary that the bond of the deceased should be recorded so as to give validity to a deed. An executor or administrator is not bound to make a right, until the bond is recorded, but should he do it the deed is good.
NOTE. — The act of 1794, 5 is brought into the Code in sections 2025-2029.
The original note in this case states that it had been settled that a deed could not be read until registered. To this effect is Fatten v. Reily, Cooke, 119. But the law now is as settled in the principal case. — ED.
2 OVERTON, J., said if this point were res integra,
he should be of opinion that the deed could not be read until registered. Conformably to this idea of OVERTONE J., the law has been since settled. See 2 Hayw. 11.